                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     LEONARD D. ROSS,                                   Case No. 20-cv-00402-SI
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER ADOPTING REPORT AND
                                  13             v.                                         RECOMMENDATION AND
                                                                                            DISMISSING THE ACTION
                                  14     DENISE MARIE MOSS,
                                                                                            Re: Dkt. No. 6
                                  15                    Defendant.

                                  16

                                  17

                                  18          On January 17, 2020, plaintiff Leonard Ross filed the above captioned action as well as a

                                  19   motion for leave to proceed in forma pauperis. Dkt. Nos. 1 and 2. The first page of Ross’s complaint

                                  20   includes the caption for the case and cites numerous statutes and legal theories (including various

                                  21   criminal charges for which there is no private right of action). The second page consists of a

                                  22   handwritten note, signed by Ross, reading: “I declare under penalty of perjury under the laws of the

                                  23   State of California that the information in this form is true and correct to my knowledge. I understand

                                  24   that this means I am guilty of a crime if I lie on this form.” The third page is a copy of a fax dated

                                  25   from June of 2003, listing grounds for finding that parents failed to protect children under section

                                  26   300(b) of the California Welfare and Institutions Code. The fourth and final page includes what

                                  27   appears to be intended as a definition of the doctrine of defamation, as well as largely illegible

                                  28   handwritten notes in the margin, and a larger handwritten note with the phone number for a towing
                                   1   company.

                                   2          Magistrate Judge Spero granted plaintiff’s motion for leave to proceed in forma pauperis,

                                   3   but separately reviewed the sufficiency of the complaint pursuant to 28 U.S.C. 1915(e)(2)(B). Dkt.

                                   4   Nos. 5 and 7. On February 11, 2020, Magistrate Judge Spero filed a report and recommendation to

                                   5   dismiss the complaint without leave to amend as frivolous and for failure to state a claim. Dkt. Nos.

                                   6   7. In his report, Magistrate Judge Spero noted this is the fourth case Mr. Ross has filed against Ms.

                                   7   Moss in this district, with all the preceding cases dismissed on the pleadings.1 See Ross v. Moss, No.

                                   8   08-cv-04554- WDB (N.D. Cal.); Ross v. Moss, No. 06-cv-6617-EMC (N.D. Cal.); Ross v. Moss,

                                   9   No. 05-cv-2606-CRB (N.D. Cal.).

                                  10          The February 11, 2020 report and recommendation gave Mr. Ross a deadline of February

                                  11   25, 2020 to lodge any objections to the report and required that any objection “clearly identify all

                                  12   relevant factual allegations Ross could present if he were granted leave to amend his complaint.”
Northern District of California
 United States District Court




                                  13   Id. at 4. On February 20, 2020 Mr. Ross filed a document stating:

                                  14          I OBJECT TO THE RECOMMENDATION TO DISMISS AS FRIVOLOUS
                                              PURSUANT TO GOV. CODE 1126(A)1,2,3,&4 COLD AND INIMICAL VOICE.
                                  15          THE RESPONDENT MOSS WITH MALICIOUS IN CONTEMPLATION OF
                                              CUSTODY HEARING IN 1992 FABRICATED THE LIE THAT PETITIONER
                                  16          ROSS WANTS TO MURDER HIS THREE CHILDREN AND WAS GRANTED
                                              SOLE LEGAL AND PHYSICAL CUSTODY. PETITIONER ROSS INFORMED
                                  17          THE COURT BEFORE THE COUNTY WORKS FINDINGS SS 300 WIC. NOW
                                              TO THIS DATE AND TIME PETITIONER DOES NOT HAVE A BONDING
                                  18          RELATIONSHIP WITH HIS NOW ADULT CHILDREN. THE COURT MADE
                                              MATTERS WORSE. I DEMAND A JURY TRIAL.
                                  19

                                  20   Dkt. No. 9 (emphasis in original).
                                  21          Mr. Ross’s February 20, 2020 filing fails to address the concerns and deficiencies raised by

                                  22   the magistrate judge’s report and recommendation, including lack of jurisdiction over this nearly 20

                                  23   year old custody matter and failure to make factual allegations sufficient to state a plausible claim.

                                  24

                                  25   ///

                                  26
                                              1
                                  27            Mr. Ross has also filed numerous actions against other defendants, with similar results even
                                       after being granted leave to amend his complaints. See, e.g., Ross v. SFGH, No. 13-cv-04783-JSW
                                  28   (N.D. Cal.); Ross v. JFK Towers Tenants, No. 11-cv-05467-NC (N.D. Cal.); Ross v. S.F. C & C,
                                       No. 96-cv-03900-SI (N.D. Cal.); Ross v. Toben, No. 96-cv-2128-SBA (N.D. Cal.).
                                                                                        2
                                   1          Having reviewed the complaint, and Mr. Ross’s objections, the Court hereby ADOPTS the

                                   2   magistrate judge’s report and recommendation and DISMISSES the complaint WITH prejudice.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: February 27, 2020

                                   7                                               ______________________________________
                                                                                   SUSAN ILLSTON
                                   8                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
